Case 2:20-cv-10949-LVP-MJH ECF No. 121 filed 06/04/20       PageID.3194       Page 1 of 10




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 JAMAAL CAMERON, RICHARD BRIGGS,
 RAJ LEE, MICHAEL CAMERON, and
 MATTHEW SAUNDERS, individually and
 on behalf of all others similarly situated,

                    Plaintiffs,                     Civil Case No. 20-10949
                                                    Honorable Linda V. Parker
 v.

 MICHAEL BOUCHARD, CURTIS D. CHILDS,
 and OAKLAND COUNTY,

                Defendants.
 ____________________________________/

      OPINION AND ORDER DENYING DEFENDANTS’ EMERGENCY
               MOTION FOR STAY PENDING APPEAL

       This matter is before the Court on Defendants’ Emergency Motion to Stay

 the Court’s May 21, 2020 Order, which followed the Court’s Opinion on the same

 date granting Plaintiffs’ Motion for Preliminary Injunction. Defendants have

 appealed the Court’s decision.1 Plaintiffs filed a response to Defendants’

 Emergency Motion to Stay on May 26.

       The Federal Rules of Civil Procedure grant district courts the power to stay

 an injunction pending appeal:


 1
  Defendants also filed an emergency motion to stay in the Sixth Circuit, which was
 denied. Order, Cameron v. Bouchard, No. 20-1469 (6th Cir. May 26, 2020), ECF
 No. 22.
Case 2:20-cv-10949-LVP-MJH ECF No. 121 filed 06/04/20        PageID.3195     Page 2 of 10




              While an appeal is pending from an interlocutory order or
              final judgment that grants, dissolves, or denies an
              injunction, the court may suspend, modify, restore, or
              grant an injunction on terms for bond or other terms that
              secure the opposing party’s rights. . . .

 Fed. R. Civ. P. 62(c). In deciding whether to issue a stay pursuant to Rule 62(c),

 the court must consider the same factors analyzed when issuing injunctive relief:

              “(1) the likelihood that the party seeking the stay will
              prevail on the merits of the appeal; (2) the likelihood that
              the moving party will be irreparably harmed absent a
              stay; (3) the prospect that others will be harmed if the
              court grants the stay; and (4) the public interest in
              granting the stay.”

 SEIU Local 1 v. Husted, 698 F.3d 341, 343 (6th Cir. 2012) (per curiam) (quoting

 Mich. Coal. of Radioactive Material Users, Inc. v. Griepentrog, 945 F.2d 150, 153

 (6th Cir. 1991)). “These factors are not prerequisites that must be met, but are

 interrelated considerations that must be balanced together.” Id. The moving party

 has the burden of demonstrating entitlement to a stay. Id. (citing Overstreet v.

 Lexington-Fayette Urban Cnty. Gov’t, 305 F.3d 566, 573 (6th Cir. 2002)).

 I.    Likelihood that Defendants Will Prevail on the Merits of Their Appeal

       A.     The Court’s Finding that the Jail Class is Likely to Prevail on
              their 28 U.S.C. § 1983 Claim

       Defendants argue that they are likely to prevail on the merits of their appeal

 as to Plaintiffs’ § 1983 claim because “portions” of the Order “exceed[] the

 recommendations of the CDC.” (ECF No. 97 at Pg ID 3078.) Defendants do not

                                           2
Case 2:20-cv-10949-LVP-MJH ECF No. 121 filed 06/04/20         PageID.3196     Page 3 of 10




 identify the specific provisions of the Order that they believe exceed the CDC’s

 guidelines. Regardless, as Plaintiffs explain in response to Defendants’ motions to

 stay here and in the Sixth Circuit, the provisions in the Order not expressly

 repeating what the CDC recommends are designed to accomplish the goals set

 forth by the CDC (e.g. good hygiene, a clean environment, and social distancing)

 and to monitor implementation.

       Defendants further contend that they will likely prevail on appeal because

 the Court’s Order otherwise only requires the Jail to “implement its pre-existing

 policies.” (Id.) As the Court previously explained, the record suggests that

 Defendants have failed to implement many of these policies, (see id. at 3039-42,

 3044 n.44), and as Defendants previously conceded, federal courts “possess the

 authority to implement whatever remedy is necessary to rectify constitutionally

 infirm practices, policies or conduct,” (see ECF No. 30 at Pg ID 831 (quoting

 Kendrick v. Bland, 740 F2d 432, 438 (6th Cir. 1984)).)

       B.     The Court’s Finding that the Medically-Vulnerable Subclass is
              Likely to Prevail on their Habeas Petition

       Defendants contend that “the requirements of the PLRA are applicable to

 Plaintiffs’ claims and neither Plaintiffs nor the Court have authored any binding

 authority establishing a federal district court has authority to release a state inmate

 under § 1983.” (ECF No. 97 at Pg ID 3078.) This argument is inapposite,

 however, because—as stated in its May 21 Opinion—“the Court has concluded
                                            3
Case 2:20-cv-10949-LVP-MJH ECF No. 121 filed 06/04/20        PageID.3197     Page 4 of 10




 that § 2241 is a proper avenue to pursue Plaintiffs’ request for release of the

 Medically-Vulnerable Subclass.” (ECF No. 93 at Pg ID 3052.)

       Defendants seem to also argue that they are likely to prevail on appeal

 because “no federal court has granted habeas for state court prisoners due to

 concerns regarding COVID-19[.]” (ECF No. 97 at Pg ID 3071.) As an initial

 matter, while other courts may have found barriers to state prisoners prevailing on

 their § 2241 petitions, a number of courts—including those heavily relied upon by

 Defendants—agree with this Court that habeas is an available remedy. See, e.g.,

 Mays v. Dart, No. 20 C 2134, 2020 WL 1987007, at *14 (N.D. Ill. Apr. 27, 2020);

 Money v. Pritzker, -- F. Supp. 3d 00, 2020 WL 1820660, at *9 (N.D. Ill. Apr. 10,

 2020). Critically, Defendants fail to demonstrate a likelihood of prevailing on

 appeal where those procedural hurdles have been overcome and where the fact of

 the petitioner’s confinement is unconstitutional. Moreover, the current pandemic

 involving a highly contagious and deadly virus presents unusual and exceptional

 circumstances which may require an unusual and exceptional response.

       C.     Exhaustion

              1.     With Respect to the § 2241 Petition Brought by the
                     Medically-Vulnerable Subclass

       Defendants maintain that, on appeal, they likely will prevail on their

 argument that Plaintiffs did not properly exhaust available state court remedies

 prior to seeking federal habeas relief. (ECF No. 97 at Pg ID 3072-73.) Defendants
                                           4
Case 2:20-cv-10949-LVP-MJH ECF No. 121 filed 06/04/20         PageID.3198     Page 5 of 10




 contend that the Sixth Circuit should decide whether exhaustion is a pre-requisite

 for state prisoners seeking habeas in the COVID-19 context before Defendants

 should be required to comply with the Court’s May 21 Order. (Id.)

       In its May 21 decision, the Court recognized that petitioners seeking relief

 under § 2241 must exhaust available state court remedies. (See ECF No. 93 at Pg

 ID 3017 (citing Little v. Hopkins, 638 F.2d 953, 954 (6th Cir. 1981).) For the

 reasons the Court explained, the state court remedies Defendants have identified

 are not in fact available for the Medically-Vulnerable Subclass to pursue the relief

 sought here, whether they are fortunate enough to have counsel or not. While

 some inmates have been able to secure relief through the state court system (this

 includes the inmates whose materials were submitted during the evidentiary

 hearing),2 this does not mean that they have done so through “[a] standard review



 2
  While the Court struck Defendants’ supplemental brief because briefing had been
 expressly limited to facilitate the efficient and expeditious resolution of the parties’
 pending motions, nothing precluded Defendants from submitting the materials
 attached to their brief as evidence during the evidentiary hearing, which
 Defendants in fact did in part. (See Defs.’ Hr’g Exs. D, E, ECF Nos. 69, 70.) In its
 preliminary injunction decision, the Court addressed most of that evidence. It did
 not address the statute applied in Inmate Michael Doyle’s case, Mich. Comp. Laws
 § 771.3g, because Mr. Doyle’s was a unique case. (See Defs.’ Hr’g Ex. D, ECF
 No. 69 at Pg ID 2343.) He was “physically … incapacitated due to [] medical
 condition[s] that render[ed him] unable to perform activities of basic daily living,
 and … require[d] 24-hour care.” Mich. Comp. Laws § 771.3g. Although at
 greater risk of experiencing severe COVID-19 outcomes, including death, few
 medically-vulnerable inmates will satisfy the requirements for relief under the
 provisions of Section 771.3g.
                                             5
Case 2:20-cv-10949-LVP-MJH ECF No. 121 filed 06/04/20        PageID.3199      Page 6 of 10




 process” where such relief has been granted “through those remedies in the past.”

 O’Sullivan v. Boerckel, 526 U.S. 838, 844 (1999).

       Moreover, the Supreme Court has stated that the exhaustion requirement will

 be waived “‘in rare cases where exceptional circumstances of peculiar urgency are

 shown to exist.’” Rose v. Lundy, 455 U.S. 509, 515-16 (1982) (quoting Ex parte

 Hawk, 321 U.S. 114, 117 (1944)). If the current pandemic caused by a highly

 contagious and deathly virus is not such a case, the Court cannot imagine the case

 that would be deemed one of “peculiar urgency.”

       For these reasons, the Court cannot conclude that Defendants are likely to

 prevail on appeal with respect to their exhaustion argument as it relates to the

 § 2241 petition brought on behalf of the Medically-Vulnerable Subclass.

              2.    With Respect to the 28 U.S.C. § 1983 Claim Brought by the
                    Jail Class

       For the reasons explained in the Court’s May 21 Opinion, the Court

 concludes that administrative remedies are not available to remedy the conditions

 that place the members of the Jail Class at heightened risk of contracting

 coronavirus and to seek the implementation of measures to improve those

 conditions. The evidence reflects that corrections officers have refused to provide

 inmates with grievance forms and have threatened to move inmates from housing

 areas without infection to areas where inmates have been diagnosed with

 coronavirus. Notably, while Captain Childs testified that eight grievances
                                           6
Case 2:20-cv-10949-LVP-MJH ECF No. 121 filed 06/04/20         PageID.3200    Page 7 of 10




 complaining about the Jail’s unsanitary conditions had been submitted since

 January 1, 2020 (5/6/20 Hr’g Tr., ECF No. 65 at Pg ID 2188-89), the evidence

 presented through the individuals who actually witnessed those conditions was that

 they remained unchanged as of mid-April. And to the extent § 1983 is deemed to

 be the more appropriate avenue for the Medically-Vulnerable Subclass to seek

 release, relief is not available through the Jail’s grievance process.

 II.   Likelihood that Defendants or the Public Interest Will be Irreparably
       Harmed Absent a Stay

       Items 1-21 of the Court’s Order require Defendants to implement numerous

 measures intended to limit the Jail Class members’ exposure to COVID-19, as well

 as limit the transmission of the virus and treat inmates’ who test COVID-positive.

 (ECF No. 94 at Pg ID 3060-63.) Defendants contend that the Court’s Order

 “places extensive administrative requirements” on Defendants. (ECF No. 97 at Pg

 ID 3080.) But “[m]ere injuries, however substantial, in terms of money, time and

 energy necessarily expended … are not enough” to demonstrate irreparable harm

 absent a stay. Griepentrog, 945 F.2d at 154 (citation omitted). Defendants further

 contend that “[a]ny time a state is enjoined by a court from effectuating statutes

 enacted by representatives of its people, it suffers a form of irreparable injury.”

 (ECF No. 97 at Pg ID 3079 (citing Maryland v. King, 567 U.S. 1301 (2012)).)

 This argument fails, however, because Defendants do not identify any statute

 hampered by the execution of the Court’s Order.
                                            7
Case 2:20-cv-10949-LVP-MJH ECF No. 121 filed 06/04/20         PageID.3201     Page 8 of 10




        Item 22 of the Court’s Order requires Defendants to produce a list detailing

 information regarding the Medically-Vulnerable Subclass. (ECF No. 94 at Pg ID

 3063.) The Court will thereafter consider—based on, among other factors, public

 safety and an inmate’s criminal history—whether release or other alternatives to

 confinement are warranted. The production of this list harms neither Defendants

 nor the public. See Groseclose v. Dutton, 788 F.2d 356, 359 (6th Cir. 1986) (per

 curiam) (explaining that the Sixth Circuit has “consistently rejected attempts to

 obtain review of orders requiring the submission of remedial plans).

        For these reasons, it is unlikely that Defendants or the public interest will be

 harmed absent a stay.

 III.   Prospect that Others will be Harmed if the Court Grants the Stay

        Defendants maintain that members of the Jail Class will not be substantially

 injured if the matter is stayed pending appeal as the COVID-19 testing of inmates

 reflects few cases of the virus within the Jail. Defendants believe that the order

 requiring them to continue COVID-19 testing reveals the Court’s trust in the

 accuracy of their testing. The Court in fact is doubtful that the test results are

 accurate, as stated in its May 21 decision:

              These test results are not a definitive sign that a large
              percentage of the Jail population is free of the virus. As
              the CDC has recognized, the current tests for
              coronavirus—which have not gone through the FDA’s
              approval process—may provide false negative results.
              See, e.g., Coronavirus Disease 2019 (COVID-19): Fact
                                            8
Case 2:20-cv-10949-LVP-MJH ECF No. 121 filed 06/04/20         PageID.3202     Page 9 of 10




              Sheet for Patients, supra note 36. According to one news
              article, approximately 15 percent of all tests conducted in
              the United States return false negatives, meaning that of
              every 100 individuals infected with COVID-19, 15 are
              told they do not have it. See This is How ‘False
              Positives’ and ‘False Negatives Can Bias COVID-19
              Testing, Forbes (May 7, 2020),
              https://www.forbes.com/sites/startswithabang/2020/05/07
              /this-is-how-falsepositives-and-false-negatives-can-bias-
              covid-19-testing/#4f6cfae21743. Therefore, 70 of the
              465 Jail inmates who tested negative since May 1, may in
              fact be COVID-19 positive.

 (ECF No. 93 at Pg ID 3013-14.) The Court directed Defendants to continue testing

 Jail inmates not because it is confident in the results, but because testing is but one

 (potentially imperfect) tool to confront the challenges of COVID-19. The record

 suggests that testing—without consistent and effective quarantining and sanitation

 procedures, as the Court found is the case here—may do little to curb the spread of

 the virus.

       For this reason, and because COVID-19 is highly contagious and poses a

 threat of serious illness and death, the Court concludes that the Jail Class, and

 particularly members of the Medically-Vulnerable Subclass, are likely to suffer

 irreparable harm if the Court’s Order is stayed pending appeal.




                                            9
Case 2:20-cv-10949-LVP-MJH ECF No. 121 filed 06/04/20      PageID.3203   Page 10 of 10




  IV.   Conclusion

        Having balanced the relevant factors, the Court concludes that its May

  21, 2020 Order should not be stayed pending appeal.

        Accordingly,

        IT IS ORDERED that Defendants’ Motion to Stay (ECF No. 97) is

  DENIED.

        IT IS SO ORDERED.

                                               s/ Linda V. Parker
                                               LINDA V. PARKER
                                               U.S. DISTRICT JUDGE

   Dated: June 4, 2020




                                         10
